



EXHIBIT 10.3


TANGER FACTORY OUTLET CENTERS, INC.
NOTIONAL UNIT
AWARD AGREEMENT




Name of Grantee: ___________________(the “Grantee”)
No. of Notional Units: ____________
Grant Date: February 16, 2018 (the “Grant Date”)


RECITALS


The Grantee is an employee of Tanger Factory Outlet Centers, Inc., a North
Carolina corporation (the “Company”), the Partnership or one of the
Subsidiaries.
The Company has adopted the Incentive Award Plan of Tanger Factory Outlet
Centers, Inc. and Tanger Properties L.P. (Amended and Restated as of April 4,
2014), as amended (the “Plan”) to provide additional incentives to the Company’s
employees and directors. This award agreement (this “Agreement”) evidences an
award to the Grantee under the Plan (the “Award”), which is subject to the terms
and conditions set forth herein.
The Plan permits the award of Performance Awards and Dividend Equivalents and
the Company wishes to award Performance Awards, in the form of Notional Units,
and Dividend Equivalents hereunder.
The Grantee was selected by the Compensation Committee (the “Committee”) to
receive the Award and, effective as of the Grant Date, the Company issued to the
Grantee the number of Notional Units set forth above, with corresponding
Dividend Equivalents described below.
NOW, THEREFORE, the Company and the Grantee agree as follows:
1.Definitions. Capitalized terms used herein without definitions shall have the
meanings given to those terms in the Plan. In addition, as used herein:
“Cause” means (a) the Grantee causing material harm to the Company or any
Subsidiary or affiliate thereof through a material act of dishonesty in the
performance of his duties for the Company or any Subsidiary or affiliate
thereof, (b) the Grantee’s conviction of a felony involving moral turpitude,
fraud or embezzlement, or (c) the Grantee’s willful failure to perform the
material duties of the Grantee’s employment (other than failure due to
Disability); provided that, if the Employment Agreement includes a different
definition of “Cause,” the definition in


1






US-DOCS\99677923.5

--------------------------------------------------------------------------------




the Employment Agreement shall be incorporated by reference herein and supersede
the definition in this Section 1.
“Change in Control” has the meaning set forth in the Plan; provided that the
transaction or event described in the Change in Control definition set forth in
the Plan must also constitute a “change in control event,” as defined in
Department of Treasury Regulation Section 1.409A-3(i)(5) to the extent required
by Section 409A.
“CIC Minimum Return to Shareholders” shall mean the amount equal to the product
of (a) the Minimum Total Return to Shareholders and (b) a fraction, the
numerator of which is the number of days from the Effective Date to and
including the date of the Change in Control and the denominator of which is the
number of days during the period beginning on the Effective Date and ending on
the Measurement Date.
“Common Shares” means the Company’s common shares, par value $0.01 per share,
either currently existing or authorized hereafter.
“Common Share Price” means, as of a particular date, the highest twenty (20)
consecutive trading day trailing average of the Fair Market Value for any twenty
(20)-trading day period ending on a trading day within the ninety (90) day
period ending on, and including, such date (or, if such date is not a trading
day, the most recent trading day immediately preceding such date); provided that
if any trading day within such a twenty (20)-day trading period includes the
ex-dividend date for a dividend or other distribution on the Common Shares, then
the Fair Market Value for each trading day in such period determined based on
the closing price of the Common Shares prior to the ex-dividend date shall be
adjusted and shall equal the Fair Market Value on each such trading day (prior
to the adjustment herein) divided by (i) the sum of (A) one and (B) the per
share amount of the dividend or other distribution declared to which such
ex-dividend date relates divided by the closing price of the Common Shares on
the ex-dividend date for such dividend or other distribution; and, provided,
further, that if such date is the date upon which a Change in Control (within
the meaning of Section 1.6(a) or (c) of the Plan) occurs, the Common Share Price
as of such date shall be equal to the fair market value (assuming converted to
cash), as determined by the Committee, of the total consideration paid or
payable in the transaction resulting in such Change in Control for one Common
Share.
“Disability” means the Grantee’s inability through physical or mental illness or
other cause to perform any of the material duties assigned to him or her by the
Company or a Subsidiary or affiliate thereof for a period of ninety (90) days or
more within any twelve (12) consecutive calendar months; provided that, if the
Employment Agreement includes a different definition of “Disability,” the
definition in the Employment Agreement shall be incorporated by reference herein
and supersede the definition in this Section 1.
“Effective Date” means February 16, 2018.
“Effective Date Common Share Price” means $21.94.
“80th Percentile” means in accordance with standard statistical methodology, for
any applicable measurement period, the Total Return to Shareholders which equals
or exceeds the total return to shareholders of 80% of the REITs included in the
Peer Group.


2






US-DOCS\99677923.5

--------------------------------------------------------------------------------




“Employment Agreement” means, as of a particular date, the employment agreement
by and between the Grantee and the Company or a Subsidiary or affiliate thereof
in effect as of that date, if any.
“55th Percentile” means in accordance with standard statistical methodology, for
any applicable measurement period, the Total Return to Shareholders which equals
or exceeds the total return to shareholders of 55% of the REITs included in the
Peer Group.
“Final Share Issuance Date” means the earlier of (a) February 17, 2022 and (b)
the date upon which a Change in Control shall occur.
The Grantee shall have “Good Reason” to terminate his employment in the event of
the Company’s material breach of the terms of the Grantee’s employment; provided
that (a) the Grantee provides written notice to the Company of the existence of
the condition(s) constituting Good Reason within ninety (90) days of the initial
existence of any such condition(s), (b) the Company has thirty (30) days after
receipt of such notice to remedy such condition(s) and (c) if the Company fails
to remedy the condition(s), the Grantee terminates his employment for Good
Reason within two (2) years following the initial existence of any condition
constituting Good Reason; provided, further, that, if the Employment Agreement
includes a different definition of “Good Reason,” to the extent a Termination of
Employment by the Grantee for Good Reason thereunder would be an “involuntary
separation from service” (as defined in Section 409A), the definition in the
Employment Agreement shall be incorporated by reference herein and supersede the
definition in this Section 1.
“Initial Share Issuance Date” means the earlier of (a) February 17, 2021 and (b)
the date upon which a Change in Control shall occur.
“Maximum Total Return to Shareholders” means Total Return to Shareholders equal
to 29.50%.
“Measurement Date” means February 15, 2021.
“Minimum Total Return to Shareholders” means Total Return to Shareholders equal
to 19.10%.
“Notional Unit” means a Performance Award granted pursuant to the Plan which
entitles the Grantee the opportunity to receive Common Shares on or after the
Share Issuance Dates as set forth herein.
“Notional Unit Absolute Conversion Ratio” means (a) in the event the Total
Return to Shareholders is equal to the Minimum Total Return to Shareholders,
0.067, (b) in the event the Total Return to Shareholders is equal to the Target
Total Return to Shareholders, 0.20 , (c) in the event the Total Return to
Shareholders is equal to or exceeds the Maximum Total Return to Shareholders,
0.333, and (d) in the event the Total Return to Shareholders is (i) greater than
the Minimum Total Return to Shareholders and less than the Target Total Return
to Shareholders, the Notional Unit Conversion Ratio will be pro-rated between
0.067 and 0.20 by linear interpolation and (ii) greater than the Target Total
Return to Shareholders and less than the Maximum Total Return to Shareholders,
the Notional Unit Absolute Conversion Ratio will be pro-rated between 0.20 and
0.333 by linear interpolation (e.g., other than in the event of a Change in
Control, the Notional Unit Conversation Ratio will increase by approximately
0.02558


3






US-DOCS\99677923.5

--------------------------------------------------------------------------------




for each percentage point by which the Total Return to Shareholders exceeds the
Minimum Total Return to Shareholders up to the Maximum Total Return to
Shareholders).
“Notional Unit Relative Conversion Ratio” means (a) in the event the Total
Return to Shareholders is equal to the 30th Percentile, 0.133, (b) in the event
the Total Return to Shareholders is equal to the 55th Percentile, 0.40, (c) in
the event the Total Return to Shareholders is equal to or exceeds the 80th
Percentile, 0.667 , and (d) in the event the Total Return to Shareholders is (i)
greater than the 30th Percentile and less than the 55th Percentile, the Notional
Unit Relative Conversion Ratio will be pro-rated between 0.133 and 0.40 by
linear interpolation and (ii) greater than the 55th Percentile and less than the
80th Percentile, the Notional Unit Relative Conversion Ratio will be pro-rated
between 0.40 and 0.667 by linear interpolation (e.g., other than in the event of
a Change in Control, the Notional Unit Conversation Ratio will increase by
0.01068 for each percentile point by which the Total Return to Shareholders
exceeds the 30th Percentile up to the 80th Percentile).
“Peer Group” means, subject to Section 7(a), the peer group of companies set
forth on Exhibit A.
“Retirement” means a resignation by the Grantee of his employment (other than
for Good Reason) which occurs on or after the date the Grantee reaches age 72
provided he has had at least twenty (20) years of service to the Company and/or
the Partnership (including any predecessor entities).
“Share Issuance Dates” means the Initial Share Issuance Date and the Final Share
Issuance Date.
“Target Total Return to Shareholders” means Total Return to Shareholders equal
to 24.30%.
“30th Percentile” means in accordance with standard statistical methodology, for
any applicable measurement period, the Total Return to Shareholders which equals
or exceeds the total return to shareholders of 30% of the REITs included in the
Peer Group.
“Total Return to Shareholders” means, with respect to the period from the
Effective Date to the Valuation Date, the cumulative return (calculated as a
percentage) that would have been realized by a shareholder who (A) bought one
Common Share on the Effective Date at the Effective Date Common Share Price, (B)
reinvested each dividend and other distribution declared during such period of
time with respect to such Common Share (and any other Common Shares previously
received upon reinvestment of dividends or other distributions) in additional
Common Shares at the Fair Market Value on the applicable dividend payment date,
and (C) sold all the Common Shares described in (A) and (B) on the Valuation
Date at the Common Share Price on such date. Additionally, as set forth in, and
pursuant to, Section 6, appropriate adjustments to the Total Return to
Shareholders shall be made to take into account all share dividends, share
splits, reverse share splits and the other events set forth in Section 6 that
occur between the Effective Date and the Valuation Date.
“Valuation Date” means the earlier of (a) the Measurement Date and (b) the date
upon which a Change in Control shall occur.
2.Notional Unit Award.


4






US-DOCS\99677923.5

--------------------------------------------------------------------------------




(a)     Award. In consideration of the Grantee’s past and/or continued
employment with or service to the Company, the Partnership and/or a Subsidiary
or affiliate thereof and for other good and valuable consideration, effective as
of the Grant Date, the Grantee is hereby granted an Award consisting of the
number of Notional Units set forth above, which will be subject to (i)
forfeiture or conversion into a right to receive Common Shares to the extent
provided in Sections 2 and 3, and (ii) to the extent not inconsistent herewith,
the terms and conditions otherwise set forth in the Plan and this Agreement.
(b)     Effect of Termination of Employment and Change in Control.
(i)Except as provided in Section 2(b)(iii), if, prior to a Share Issuance Date,
a Termination of Employment of the Grantee occurs for any reason other than
those reasons described in Section 2(b)(ii), then all then-outstanding Notional
Units shall automatically and immediately be forfeited by the Grantee without
any action by any other person or entity and for no consideration whatsoever,
and the Grantee and any beneficiary or personal representative thereof, as the
case may be, will be entitled to no payments or benefits with respect to the
Notional Units. For the avoidance of doubt, if such Termination of Employment
occurs between the Initial Share Issuance Date and the Final Share Issuance
Date, the Grantee shall retain the Common Shares granted on the Initial Share
Issuance Date.
(ii)Except as provided in Section 2(b)(iii), if, prior to a Share Issuance Date,
a Termination of Employment of the Grantee (1) without Cause by the Company, (2)
with Good Reason by the Grantee, (3) due to Retirement by the Grantee, or (4)
due to the Grantee’s death or Disability, occurs, the Grantee shall be entitled
on each Share Issuance Date after such Termination of Employment to the number
of Common Shares (either by delivering one or more certificates for such shares
or by entering such shares in book entry form, as determined by the Company in
its sole discretion) equal to the number of Common Shares he or she would have
received on such Share Issuance Date pursuant to Section 3(b) as if no
Termination of Employment of the Grantee had occurred, multiplied by (A) in the
case of Termination of Employment other than due to Retirement by Grantee, a
fraction, the numerator of which is the number of days from the Effective Date
to and including the date of Termination of Employment of the Grantee, and the
denominator of which is the total number of days from the Effective Date to and
including the Measurement Date (such fraction not to exceed one (1)), and (B) in
the case of Termination of Employment due to Retirement by Grantee, one (1),
which Common Shares shall be fully vested upon issuance. On each Share Issuance
Date, all Notional Units in respect of which Common Shares are issued shall
automatically and immediately be forfeited by the Grantee without any action by
any other person or entity and for no other consideration whatsoever, and the
Grantee and any beneficiary or personal representative thereof, as the case may
be, will be entitled to no further payments or benefits with respect to such
Notional Units.
(iii)Notwithstanding anything to the contrary, on the date of a Change in
Control occurring on or prior to the Measurement Date, subject to the Grantee’s
continued employment with the Company from the Grant Date through the date of
such Change in Control, the Company shall issue to the Grantee, immediately
prior to such Change in Control, that number of Common Shares (which Common
Shares shall be fully vested upon issuance) (either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Company in its sole discretion) equal to the sum of the
following:


5






US-DOCS\99677923.5

--------------------------------------------------------------------------------




(1)     If, as of the date of such Change in Control, the Total Return to
Shareholders is equal to or greater than the CIC Minimum Total Return to
Shareholders, the number of Notional Units held by the Grantee on the Share
Issuance Date multiplied by the Notional Unit Absolute Conversion Ratio (and,
for purposes of determining the Notional Unit Absolute Conversion Ratio, the
Target Total Return to Shareholders and Maximum Total Return to Shareholders
shall be adjusted in the same manner as Minimum Return to Shareholders is
adjusted in determining the CIC Minimum Return to Shareholders); plus
(2)    If, as of the date of such Change in Control, the Total Return to
Shareholders is equal to or greater than the 30th Percentile, the number of
Notional Units held by the Grantee on the Share Issuance Date multiplied by the
Notional Unit Relative Conversion Ratio; provided that, for the avoidance of
doubt, if, as of the date of such Change in Control, the Total Return to
Shareholders is less than the CIC Minimum Total Return to Shareholders and less
than the 30th Percentile, the Grantee shall not receive any Common Shares
pursuant to this Section 2(b)(iii). The number of Common Shares that the Grantee
shall be entitled to pursuant to this Section 2(b)(iii) shall be determined by
the Committee in its sole good faith discretion. In consideration for the
eligibility to receive Common Shares pursuant to this Section 2(b)(iii) (and
regardless of whether or not the Grantee actually received Common Shares), as of
the date of the Change in Control, all Notional Units shall automatically and
immediately be forfeited by the Grantee without any action by any other person
or entity and for no other consideration whatsoever, and the Grantee and any
beneficiary or personal representative thereof, as the case may be, will be
entitled to no further payments or benefits with respect to the Notional Units.
3.Common Shares.
(a)Grant of Common Shares. Subject to Section 3(e) and to the extent that
Section 2(b)(ii) does not apply, on each Share Issuance Date (unless such date
is the date of consummation of a Change in Control), the Company shall, subject
to the Grantee’s continued employment with the Company from the Grant Date
through the applicable Share Issuance Date, deliver to the Grantee a number of
Common Shares (either by delivering one or more certificates for such shares or
by entering such shares in book entry form, as determined by the Company in its
sole discretion) equal to 50% of the number of Common Shares that are issuable
pursuant to Section 3(b). Upon each Share Issuance Date, all Notional Units in
respect of which Common Shares are issued shall automatically and immediately be
forfeited by the Grantee without any action by any other person or entity and
for no other consideration whatsoever, and the Grantee and any beneficiary or
personal representative thereof, as the case may be, will be entitled to no
further payments or benefits with respect to such Notional Units.
(b)Number of Common Shares. The number of Common Shares that shall be granted
pursuant to the Notional Units shall be determined based on the Total Return to
Shareholders on the Valuation Date and shall be equal to the sum of the
following:
(i)If, as of the Valuation Date, the Total Return to Shareholders is equal to or
greater than the Minimum Total Return to Shareholders, the number of Notional
Units held by the Grantee on the Share Issuance Date multiplied by the Notional
Unit Absolute Conversion Ratio; plus


6






US-DOCS\99677923.5

--------------------------------------------------------------------------------




(ii)If, as of the Valuation Date, the Total Return to Shareholders is equal to
or greater than the 30th Percentile, the number of Notional Units held by the
Grantee on the Share Issuance Date multiplied by the Notional Unit Relative
Conversion Ratio; provided that, for the avoidance of doubt, if, as of the
Valuation Date, the Total Return to Shareholders is less than the Minimum Total
Return to Shareholders and less than the 30th Percentile, the Grantee shall not
receive any Common Shares pursuant to Section 3(a). The number of Common Shares
that the Grantee shall be entitled to pursuant to the Notional Units shall be
determined by the Committee in its sole good faith discretion. The Grantee will
not become entitled to Common Shares with respect to the Notional Units subject
to this Agreement unless and until the Committee determines the Total Return to
Shareholders, the 30th Percentile, 55th Percentile and 80th Percentile. Upon
such determination by the Committee and subject to the provisions of the Plan
and this Agreement, the Grantee shall be entitled to a number of Common Shares
equal to the number that is determined pursuant to this Section 3(b).
(c)Rights as Shareholder. The Grantee shall not be, nor have any of the rights
or privileges of, a shareholder of the Company, including, without limitation,
voting rights and rights to dividends, in respect of the Notional Units, the
Dividend Equivalents or any Common Shares underlying the Notional Units and
deliverable hereunder unless and until such Common Shares have been issued to
the Grantee, and held of record by the Grantee (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company).
(d)Conditions on Delivery of Common Shares. The Common Shares deliverable
hereunder, or any portion thereof, may be either previously authorized but
unissued Common Shares or issued Common Shares which have then been reacquired
by the Company. Such Common Shares shall be fully paid and nonassessable.
Notwithstanding anything to the contrary herein, the Company shall not be
required to issue or deliver any Common Shares issuable hereunder (i) if such
issuance would violate any applicable law, rule or regulation and (ii) prior to
the receipt by the Company of payment of any applicable withholding tax, which
may be in one or more of the forms of consideration permitted under Section
3(e). If the issuance or delivery of any Common Shares issuable hereunder would
violate any applicable law, rule or regulation, (A) the Company agrees to take
commercially reasonable steps to permit the issuance or delivery of such Common
Shares in the time period required by Section 409A (taking into account the
permitted delays under Treas. Reg. 1.409A-2(b)(7)), (B) the Common Shares shall
be issued at the earliest date at which the Committee reasonably anticipates
that Common Shares can again be issued in accordance with Section 3(d)(i), and
(C) any Dividend Equivalents that would have been forfeited upon issuance of
Common Shares on the Share Issuance Date but for Section 3(d)(i) will remain
outstanding through the actual date of issuance of such Common Shares in
accordance with Section 3(d)(i).
(e)Withholding and Taxes. Notwithstanding anything to the contrary in this
Agreement, the Company shall be entitled to require payment by the Grantee of
any sums required by applicable law to be withheld with respect to the grant of
the Notional Units or the issuance of the Common Shares related thereto, or the
payments in respect of the Dividend Equivalents. Such payment shall be made by
deduction from other compensation payable to the Grantee (to the extent
permitted by Section 409A) or in such other form of consideration acceptable to
the Company which may, in the sole discretion of the Committee, include:


7






US-DOCS\99677923.5

--------------------------------------------------------------------------------




(i)Cash or check;
(ii)Withholding of vested Common Shares issuable under this Award or surrender
of other Common Shares otherwise held by the Grantee (including, without
limitation, Common Shares that have vested prior to or concurrent with the
issuance of Common Shares hereunder, whether in connection with this Award or
otherwise, but excluding Common Shares that remain subject to any vesting or
holding period requirements) having a fair market value equal to the amounts
withheld; provided that the number of Common Shares which may be so withheld or
surrendered shall be no greater than the number of Common Shares which have a
fair market value on the date of withholding or surrender equal to the aggregate
amount of the withholding taxes based on the maximum statutory withholding rates
in the Grantee’s applicable jurisdiction for federal, state, local and foreign
income tax and payroll tax purposes that are applicable to his taxable income;
or
(iii)Other property acceptable to the Committee.
The Company shall not be obligated to deliver any new certificate representing
the Common Shares issuable hereunder to the Grantee or the Grantee’s legal
representative or enter such Common Shares in book entry form unless and until
the Grantee or the Grantee’s legal representative shall have paid or otherwise
satisfied in full the amount of all federal, state and local taxes applicable to
the taxable income of the Grantee resulting from the grant of the Notional Units
or the issuance of Common Shares related thereto or the payments in respect of
the Dividend Equivalents.
4.Dividend Equivalents.
(a)Each Notional Unit granted hereunder is hereby granted in tandem with
corresponding a Dividend Equivalent, which shall entitle the Grantee to receive
payment described in this Section 4. The Dividend Equivalents and any amounts
that may become payable in respect thereof shall be treated separately from the
Notional Units and the rights arising in connection therewith for purposes of
Section 409A (including for purposes of the designation of the time and form of
payments required by Section 409A). Upon the forfeiture of any Notional Unit
(including, without limitation, in connection with settlement thereof in Common
Shares as described above), the Dividend Equivalent with respect to such
forfeited Notional Unit shall also be forfeited, subject to Section 3(d). For
the avoidance of doubt, such forfeiture of Dividend Equivalents will not result
in forfeiture of any right to receive payments in respect of such Dividend
Equivalents that were payable prior to the date of forfeiture.
(b)Upon the grant of Common Shares pursuant to Section 2(b)(ii) on a Share
Issuance Date, the Grantee shall be entitled to receive, for each Common Share
granted on such Share Issuance Date, an amount equal to the per share amount of
all dividends declared with respect to Common Shares with an ex-dividend date on
or after the Effective Date to and including such Share Issuance Date. After the
date of grant of the Common Shares pursuant to Section 2(b)(ii) on a Share
Issuance Date, the holder of such Common Shares shall be entitled to receive
dividends in the same manner as dividends are paid to all other holders of
Common Shares.
(c)Upon the grant of Common Shares pursuant to Section 2(b)(iii), the Grantee
shall be entitled to receive, for each Common Share granted, an amount equal to
the per


8






US-DOCS\99677923.5

--------------------------------------------------------------------------------




share amount of all dividends declared with respect to Common Shares with an
ex-dividend date on or after the Effective Date to and including the date of the
Change in Control. After the date of grant of the Common Shares pursuant to
Section 2(b)(iii), the holder of such Common Shares shall be entitled to receive
the per share amount of any dividends declared with respect to Common Shares for
each Common Share (whether vested or unvested) held on the ex-dividend date of
each such dividend and each such dividend shall be paid in the same manner as
dividends are paid to all other holders of Common Shares.
(d)Upon grant of the Common Shares pursuant to Section 3(a) on a Share Issuance
Date, the Grantee shall be entitled to receive, for each of the Common Shares
granted on such Share Issuance Date, an amount in cash equal to the per share
amount of all dividends declared with respect to the Common Shares with an
ex-dividend date on or after the Effective Date and on or before such Share
Issuance Date (other than those with respect to which an adjustment was made
pursuant to Section 6). After each Share Issuance Date, the holder of Common
Shares shall be entitled to receive dividends in the same manner as dividends
are paid to all other holders of Common Shares.
(e)Except as provided in this Section 4, the Grantee shall not be entitled to
receive any payments in lieu of or in connection with dividends with respect to
any Notional Units and/or Common Shares issuable thereunder. For the avoidance
of doubt, the Grantee shall not be entitled to any payment in respect of
Dividend Equivalents to the extent he has received a dividend in respect of the
Common Shares underlying the Notional Units corresponding with such Dividend
Equivalents.
5.Restrictions on Transfer. The Notional Units and the Dividend Equivalents may
not be sold, assigned, transferred, pledged, hypothecated, given away or in any
other manner disposed of, encumbered, whether voluntarily or by operation of law
(each such action, “Transfer”). Neither the Notional Units, Dividend Equivalents
nor any interest or right therein shall be liable for the debts, contracts or
engagements of the Grantee or his successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no force or effect.
Notwithstanding the provision of this Agreement to the contrary, transfers by
will or by the applicable laws of descent and distribution shall not be
prohibited.
6.Changes in Capital Structure. In addition to any actions by the Committee
permitted under Section 11.3 of the Plan, if (a) the Company shall at any time
be involved in a merger, consolidation, dissolution, liquidation,
reorganization, exchange of shares, sale of all or substantially all of the
assets or shares of the Company or a transaction similar thereto, (b) any stock
dividend, stock split, reverse stock split, stock combination, reclassification,
recapitalization, significant repurchases of shares or other similar change in
the capital structure of the Company, or any distribution to holders of Common
Shares other than regular cash dividends, shall occur, or (c) any other event
shall occur for which, in its sole discretion, the Committee determines action
by way of adjusting the terms of the Award is necessary or appropriate, then the
Committee shall take such action as in its sole discretion shall be necessary or
appropriate to maintain the Grantee’s rights hereunder so that they are
substantially proportionate to the rights existing under this Agreement prior to
such event, including, without


9






US-DOCS\99677923.5

--------------------------------------------------------------------------------




limitation, adjustments in the number and/or terms and conditions of the
Notional Units, Dividend Equivalents or Common Shares issuable hereunder, Common
Share Price, Total Return to Shareholders and payments to be made pursuant to
Section 4. The Grantee acknowledges that the Notional Units, Dividend
Equivalents and Common Shares granted or issuable hereunder are subject to
amendment or modification as provided in this Section 6 and amendment,
modification or termination as set forth in Section 11.3 of the Plan (provided
that clause (ii) of Section 11.3(b) of the Plan shall not apply without the
Grantee’s prior consent).
7.Miscellaneous.
(a)Administration. The Committee shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret, amend
or revoke any such rules. Without limiting the foregoing, (i) the Committee
shall determine whether the Minimum Total Return to Shareholders, Target Total
Return to Shareholders or Maximum Total Return to Shareholders and 30th
Percentile, 55th Percentile or 80th Percentile (and, in each case, any
performance level between such thresholds) are attained, and in making such
determination all dollar values and percentages utilized for purposes of
determining attainment of such performance levels (including, without
limitation, Common Share Price and Total Return to Shareholders) shall be
rounded to the nearest cent or nearest one-hundredth of one percent, as
applicable, (ii) if a constituent company(s) in the Peer Group ceases to be
actively traded, due, for example, to merger or bankruptcy, then the Committee
may select a comparable company to be added to the Peer Group for purposes of
making the Total Return to Shareholders comparison required by Sections
2(b)(iii) and 3(b) meaningful and consistent across the relevant measurement
period, and (iii) in calculating performance hereunder, the Committee may in its
discretion use total return to shareholders data for the Company and the Peer
Group available from one or more third party sources and/or retain the services
of a consultant to analyze relevant data or perform necessary calculations for
purpose of the Award. Without limiting Section 10.4 of the Plan, if the
Committee retains a valuation or other expert or consultant to calculate Total
Return to Shareholders, including matters such as the determination of dividend
reinvestment and the inclusion or exclusion of persons in the Peer Group, the
Committee is entitled to rely on the advice, opinions, valuations, reports and
other information furnished by such valuation or other expert or consultant. All
actions taken and all interpretations and determinations made by the Committee
in good faith shall be final and binding upon the Grantee, the Company and all
other interested persons. No member of the Committee or the Board shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan, this Agreement, the Notional Units, the Dividend
Equivalents or the Common Shares issuable hereunder.
(b)Amendments. To the extent permitted by the Plan, this Agreement may be
amended, modified, suspended or terminated at any time and from time to time by
the Committee or the Board; provided that any such amendment, modification,
suspension or termination that adversely affects the rights of the Grantee must
be consented to by the Grantee to be effective as against him.
(c)Incorporation of Plan. The provisions of the Plan are hereby incorporated by
reference as if set forth herein. If and to the extent that any provision
contained in this Agreement is inconsistent with the Plan, this Agreement shall
govern.


10






US-DOCS\99677923.5

--------------------------------------------------------------------------------




(d)Severability. In the event that one or more of the provisions of this
Agreement may be invalidated for any reason by a court, any provision so
invalidated will be deemed to be separable from the other provisions hereof, and
the remaining provisions hereof will continue to be valid and fully enforceable.
(e)Governing Law. This Agreement is made under, and will be construed in
accordance with, the laws of the State of North Carolina, without giving effect
to the principle of conflict of laws of such State or any other jurisdiction.
(f)No Obligation to Continue Position as an Employee. Neither the Company nor
any Subsidiary or affiliate thereof is obligated by or as a result of this
Agreement to continue to have the Grantee as an employee and this Agreement
shall not interfere in any way with the right of the Company, the Partnership or
any Subsidiary or affiliate thereof to terminate the Grantee as an employee at
any time, except to the extent expressly provided otherwise in a written
agreement between the Company, the Partnership or a Subsidiary or affiliate
thereof and the Grantee.
(g)Notices. Notices hereunder shall be mailed or delivered to the Company in
care of the Secretary of the Company at its principal place of business, and
shall be mailed or delivered to the Grantee at the address on file with the
Company or, in either case, at such other address as one party may subsequently
furnish to the other party in writing. Any notice shall be deemed duly given
when sent via email or when sent by certified mail (return receipt requested)
and deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.
(h)Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.
(i)Conformity to Securities Laws.
(i)The Grantee will use his best efforts to comply with all applicable
securities laws. The Grantee acknowledges that the Plan and this Agreement are
intended to conform to the extent necessary with all provisions of the
Securities Act of 1933, as amended, and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan and this Agreement shall be administered, and
the Notional Units, Dividend Equivalents and/or Common Shares issuable hereunder
shall be granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.
(ii)Notwithstanding any other provision of the Plan or this Agreement, if the
Grantee is subject to Section 16 of the Exchange Act, the Plan, this Agreement,
the Notional Units, Dividend Equivalents and the Common Shares issuable
hereunder shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.


11






US-DOCS\99677923.5

--------------------------------------------------------------------------------




(j)Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 5, this Agreement shall be
binding upon, and inure to the benefit of, the Grantee and his heirs, executors,
administrators, successors and assigns.
(k)Entire Agreement. The Plan and this Agreement constitute the entire agreement
of the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Grantee
with respect to the subject matter hereof.
(l)Section 409A.
(i)This Agreement is intended to comply with Section 409A and, as such, this
Agreement shall be interpreted in accordance with Section 409A. The Company and
the Partnership agree that, to the extent permitted under Section 409A, they
shall cooperate to modify any of the provisions of this Agreement, either at the
reasonable request of the Grantee, or as the Company or the Partnership may
propose, in any such case to the extent necessary to comply with all applicable
requirements of, and to avoid the imposition on the Grantee of any additional
tax, interest and penalties under, Section 409A in connection with the Notional
Units, Dividend Equivalents or the Common Shares issuable hereunder. Any such
modification shall be intended to maintain the original intent and economic
benefit to the Grantee of the applicable provision of this Agreement, to the
maximum extent reasonably possible without violating any applicable requirement
of Section 409A. No provision of this Agreement shall be interpreted or
construed to transfer any liability for failure to comply with the requirements
of Section 409A from the Grantee or any other individual to the Company, the
Partnership or any of their respective affiliates, employees or agents unless
such liability arises as a result of the Company’s, the Partnership’s or any of
their respective affiliate’s material breach of this Agreement.
(ii)Notwithstanding any provision to the contrary in this Agreement, (A) if the
Grantee is deemed at the time of his separation from service to be a “specified
employee” for purposes of Section 409A(a)(2)(B)(i), to the extent delayed
commencement (any such delayed commencement, a “Payment Delay”) of any portion
of issuance of the Common Shares hereunder to which the Grantee is entitled
under this Agreement (after taking into account all exclusions applicable to
such termination benefits under Section 409A) is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i), such portion of the
issuance of Common Shares hereunder shall not be provided to the Grantee prior
to the earlier of (x) the expiration of the six-month period measured from the
date of the Grantee’s “separation from service” with the Company (as such term
is defined in the Department of Treasury Regulations issued under Section 409A)
or (y) the date of the Grantee’s death. Upon the earlier of such dates (the
“Delayed Payment Date”), all Common Share issuances deferred pursuant to this
Section 7(l)(ii) shall be completed in a lump sum to the Grantee; (B) the
determination of whether the Grantee is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) as of the time of his separation from service shall be
made by the Company in accordance with the terms of Section 409A and applicable
guidance thereunder (including without limitation Section 1.409A-1(i) of the
Department of Treasury Regulations and any successor provision thereto); and (C)
for purposes of Section 409A, the Grantee’s right to receive installment
payments shall be treated as


12






US-DOCS\99677923.5

--------------------------------------------------------------------------------




a right to receive a series of separate and distinct payments.
(m)Limitation on the Grantee’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Grantee shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the Notional Units,
Dividend Equivalents and the Common Shares issuable hereunder, and rights no
greater than the right as a general unsecured creditor to receive Common Shares
with respect to Notional Units, as and when payable hereunder and cash in
respect of the Dividend Equivalents.
(n)Clawback. The Grantee acknowledges and agrees that the Notional Units and
Dividend Equivalents and Common Shares (including any proceeds, gains or other
economic benefit actually or constructively received by the Grantee upon any
receipt of the Notional Units, Dividend Equivalents or Common Shares or upon the
receipt or resale of any Common Shares underlying the Notional Units) shall be
subject to the provisions of any claw-back policy implemented by the Company,
the Partnership or any Subsidiary prior to the termination of his employment and
applicable to him as an executive of the Company, the Partnership or any
Subsidiary, including, without limitation, any claw back policy adopted to
comply with the requirements of applicable law, including without limitation the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder. The Company, the Partnership and any
Subsidiary agree, however, that any such policy shall be applied to the Grantee
consistent with how such policy is applied to other senior executives of the
Company, the Partnership or any Subsidiary with respect to the same subject
matter.        
(o)Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
[signature page follows]




13






US-DOCS\99677923.5

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the first day written above.




 
TANGER FACTORY OUTLET CENTERS, INC.


 
 
 
 
By:
 
 
Name:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
GRANTEE
 
 
 
 
 
 
 
Name:
 
 
 
 





Signature Page for Notional Unit Award Agreement


US-DOCS\99677923.5

--------------------------------------------------------------------------------





EXHIBIT A


List of Peer Group


[see attached]






















































US-DOCS\99677923.5

--------------------------------------------------------------------------------





EXHIBIT A - List of Peer Group




exhibita.jpg [exhibita.jpg]












US-DOCS\99677923.5